DETAILED ACTION
This is a corrected notice of allowance in response to the IDS filed 07/28/2022.
	
Status of Claims
(See Examiner's Amendment in Notice of Allowance Mailed 06/07/2022)
Claims 1, 3, and 6 are pending;
Claims 1 and 3 are currently amended; claims 2, 4, and 5 have been cancelled; claim 6 was previously presented; 
Claims 1, 3, and 6 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The after final response filed 05/23/2022 in reply to the Office action mailed 03/01/2022 has been entered by the notice of allowance mailed 06/07/2022.

Specification
The amendments to the specification filed 05/23/2022 have been accepted by the Examiner as indicated in the notice of allowance mailed 06/07/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 07/28/2022 has been considered by the Examiner.

Allowable Subject Matter
Claims 1, 3, and 6, in the examiner's amendment in the notice of allowance mailed 06/07/2022, are allowed.  The applicant is hereby directed to the notice of allowance mailed 06/07/2022 for an examiner's statement of reasons for allowance.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631